Title: To Thomas Jefferson from Albert Gallatin, 30 November 1803
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  
                        30 Nov. 1803
                     
               
               I enclose my intended answer to the Comee. of W. & Means, respecting the intended suppression of the offices of Comrs. of loans. Will you have the goodness to examine it & communicate your remarks? 
               There is but one observation, not inserted in the answer, which may deserve consideration. There are near 5000 Stockholders in Massachussets, and a considerable number in some other States. As the suppression of the loan offices will lay them under the necessity of having transfers effected only at Washington; although the inconvenience may not substantially be great, it is difficult to calculate how far it may be magnified by party & used as an engine to enlist under its banners the whole of that body. It is indeed possible that, by raising a clamour, stockjobbers should produce an artificial depression in the price of stock. 
               With sincere respect & attachment Your obedt. Servt.
               
                  Albert Gallatin
               
            